Exhibit 99.2 NEWS RELEASE for April 27, 2016 at 6:00 AM ET GENTHERM WINS FIRST ELECTRONICS COMPONENT CONTRACT Contract Award from Major North American Automotive Manufacturer; Innovation Improves Functional and Cost of a Popular Vehicle Optional Feature NORTHVILLE, MI (April 27, 2016) Gentherm (NASDAQ-GS:THRM), the global market leader and developer of innovative thermal management technologies, announced today that its Electronics Business Unit (EBU) has developed a unique, leading edge electronics product, based on an advanced engineering design improving an existing technology currently used on many vehicle models in the automotive industry. Gentherm also announced that the new product, the first electronics product developed by its EBU for sale directly to customers, has resulted in an important multi-year contract win for the EBU from a major automobile manufacturer. This new contract is projected to generate revenue of approximately $10 million annually, on a single vehicle model, beginning in early 2019. The new electronics product creates a more advanced and cost effective electronics solution than what is currently used by traditional automotive design. Gentherm has applied for five patents related to this new product and its application due to its unique engineering design that eliminates costs for complementary system components. This EBU product now being marketed to a broad range of automotive customers demonstrates Gentherm’s ability to apply its innovative electronic technologies into increasingly sophisticated products that can serve a variety of markets, noted President and CEO Daniel R. Coker.The Company estimates the total market for this new electronics product to be approximately $300 million in 2016 and growing by double digits, with added potential applications of the technology throughout the vehicle, Coker added. “Our talented team of engineers has created an electronics solution that represents a significant advance in automotive electronics and has the potential for many other uses in the auto industry and beyond,” Coker said. “It clearly demonstrates that our advanced engineering and innovative capabilities have the potential to open a completely new electronics business, generate new customer revenue and serve a broad spectrum of markets. We believe this electronics solution will be appealing to our existing and future customers, as it provides substantial cost savings compared to traditional electronic designs.” About Gentherm
